GRABER, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s assertion of jurisdiction over this appeal.
Defendant filed his Notice of Appeal on August 18,1997. In that Notice of Appeal, he challenged the sentence that the district court had imposed on July 31, 1997; the judgment embodying that challenged sentence was entered on August 1, 1997. We lack jurisdiction to consider the appeal, because it was not filed within the time required by Rule 4(b) of the Federal Rules of Appellate Procedure. See United States v. Green, 89 F.3d 657, 660 (9th Cir.1996) (compliance with the time limit of *1031Rule 4(b) is mandatory and jurisdictional). Rule 4(b) gave defendant ten days from August 1, 1997, within which to appeal, but he filed his notice several days too late.
Rule 4(b) of the Federal Rules of Appellate Procedure provides:
(1)(A) In a criminal case, a defendant’s notice of appeal must be filed in the district court within 10 days after the later of:
(i)the entry of either the judgment or the order being appealed; or (ü) the filing of the government’s notice of appeal.
(B) When the government is entitled to appeal, its notice of appeal must be filed in the district court within 30 days after the later of:
(i) the entry of the judgment or order being appealed; or
(ii) the filing of a notice of appeal by any defendant.
(2)A notice of appeal filed after the court announces a decision, sentence, or order — but before the entry of the judgment or order — is treated as filed on the date of and after the entry.
(3)(A) If a defendant timely makes any of the following motions under the Federal Rules of Criminal Procedure, the notice of appeal from a judgment of conviction must be filed within 10 days after the entry of the order disposing of the last such remaining motion, or within 10 days after the entry of the judgment of conviction, whichever period ends later. This provision applies to a timely motion:
(i) for judgment of acquittal under Rule 29;
(ii) for a new trial under Rule 33, but if based on newly discovered evidence, only if the motion is made no later than 10 days after the entry of the judgment; or
(iii) for arrest of judgment under Rule Sip.
(B) A notice of appeal filed after the court announces a decision, sentence, or order — but before it disposes of any of the motions referred to in Rule 4(b)(3)(A) — becomes effective upon the later of the following:
(i) the entry of the order disposing of the last such remaining motion; or
(ii) the entry of the judgment of conviction.
(C) A valid notice of appeal is effective — without amendment — to appeal from an order disposing of any of the motions referred to in Rule 4(b)(3)(A).
(4) Upon a finding of excusable neglect or good cause, the district court may — before or after the time has expired, with or without motion and notice — extend the time to file a notice of appeal for a period not to exceed 30 days from the expiration of the time otherwise prescribed by this Rule 4(b).
(5) The filing of a notice of appeal under this Rule lp(b) does not divest a district court of jurisdiction to correct a sentence under Federal Rule of Criminal Procedure 35(c), nor does the filing of a motion under 35(c) affect the validity of a notice of appeal filed before entry of the order disposing of the motion.
(6) A judgment or order is entered for purposes of this Rule 4(b) when it is entered on the criminal docket.
(Emphasis added.)
Three key points are clear from reading the text of Rule 4(b). First, Rule 4(b) unequivocally states the general rule that a defendant must file an appeal within 10 days after the entry of judgment. The majority acknowledges both that general rule and defendant’s failure to meet it. Second, Rule 4(b)(3) provides a list of motions whose filing tolls the time limit for a notice of appeal; Rule 35(c) is conspicuously absent from the list. See Longview Fibre Co. v. Rasmussen, 980 F.2d 1307, 1313 (9th Cir.1992) (applying the principle of expressio unius est exclusio alterius to a similar statutory formulation). Third, Rule 4(b)(5) addresses the relationship between a notice of appeal and a Rule 35(c) motion. Instead of providing for tolling, *1032as does Rule 4(b)(3) for several other kinds of motions, Rule 4(b)(5) presumes that a defendant will file a notice of appeal before the court rules on a Rule 35(c) motion. That presumption makes sense only if the usual 10-day limit for filing a notice of appeal continues to run upon the filing of a Rule 35(c) motion.1
In summary, the plain wording of Rule 4(b) says that a Rule 35(c) motion does not delay the running of the 10-day filing requirement for a defendant’s notice of appeal. We are obliged to give effect to such a clear mandate. See Sloan v. West, 140 F.3d 1255, 1261 (9th Cir.1998) (noting that, when Congress has expressed its intent dearly on the face of a statute, we must give effect to its words).
Two things also are notable about the factual context of this case. First, the defendant’s Notice of Appeal does not refer to or rely on a Rule 35(c) motion in any way. Defendant checked the box marked “sentence only,” rather than the box marked “order,” and he filled in the phrase “(Sentenced July 31, 1997).” In other words, the majority has implied a basis for jurisdiction that defendant’s own Notice of Appeal did not claim. Second, defendant did not seek, and the district court did not grant, an extension of time as permitted by Rule 4(b)(4). In the circumstances, it is particularly inappropriate for the majority to reach out to take jurisdiction of this tardily filed appeal.
In my view, we are obliged to dismiss this appeal. I therefore dissent from the majority’s contrary holding.

. In United States v. Ibarra, 502 U.S. 1, 6, 112 S.Ct. 4, 116 L.Ed.2d 1 (1991), the Court held that a petition for rehearing renders “an otherwise final decision of a district court not final until it decides the petition for rehearing.” Rule 4(b) is silent on whether a motion for rehearing delays the running of the 10-day filing requirement. By contrast, Rule 4(b) is not silent on a Rule 35(c) motion; rather, as discussed in the text, Rule 4(b)(5) contemplates that such a motion will be pending when a defendant files a notice of appeal. That being so, Ibarra does not govern this appeal. See Nordvik v. Commissioner Internal Revenue Serv., 67 F.3d 1489, 1493 (9th Cir.1995) (“[W]e apply Ibarra’s holding that, absent an express rule to the contrary, a motion for reconsideration terminates the running of the ninety day limitations period.”) (emphasis added).